


110 HRES 25 EH: Calling on the Board of Directors of the

U.S. House of Representatives
2007-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 25
		In the House of Representatives, U.
		  S.,
		
			September 25, 2007
		
		RESOLUTION
		Calling on the Board of Directors of the
		  National High School Mock Trial Championship to accommodate students of all
		  religious faiths.
	
	
		Whereas religious intolerance and discrimination continue
			 to be the root causes of many of the conflicts around the world;
		Whereas the United States of America was founded by those
			 seeking to practice their religion freely, and the American justice system,
			 including all legal professionals involved, should be working to uphold this
			 principle;
		Whereas the First Amendment to the Constitution states
			 that Congress shall make no law respecting an establishment of religion,
			 or prohibiting the free exercise thereof; or abridging the freedom of speech,
			 or of the press, or the right of the people peaceably to assemble, and to
			 petition the Government for a redress of grievances;
		Whereas section 1 of the Fourteenth Amendment to the
			 Constitution states, All persons born or naturalized in the United
			 States, and subject to the jurisdiction thereof, are citizens of the United
			 States and of the State wherein they reside. No State shall make or enforce any
			 law which shall abridge the privileges or immunities of citizens of the United
			 States; nor shall any State deprive any person of life, liberty, or property,
			 without due process of law; nor deny to any person within its jurisdiction the
			 equal protection of the laws.;
		Whereas the National High School Mock Trial Championship
			 has been, until this date, a prestigious event that requires a tremendous
			 amount of preparation, skill, and dedication on behalf of those students who
			 are competing, and is looked upon with distinction by institutions of higher
			 learning;
		Whereas the National High School Mock Trial Championship
			 is a program based on constitutional law;
		Whereas the sponsor of the 2005 competition stated that,
			 The National High School Mock Trial Championship is a participatory
			 program that engages students, legal professionals and the educational
			 community to advance the understanding of the American justice system and the
			 important role of lawyers. A well-educated public translates into a more
			 engaged citizenry that is better equipped and more interested in fulfilling
			 their civic responsibilities;
		Whereas the National High School Mock Trial Championship
			 espouses the goals of heightening appreciation of the principle of equal
			 justice for all and promoting the exchange of ideas among
			 students from throughout the United States;
		Whereas the usual National High School Mock Trial
			 Championship schedule consists of two rounds on Friday and two rounds on
			 Saturday, followed by a Championship round on Saturday;
		Whereas the Torah Academy of Bergen County of Teaneck, New
			 Jersey, won the 2005 New Jersey State Bar Foundation High School tournament,
			 and was eligible to compete in the National High School Mock Trial
			 Championship;
		Whereas the members of the mock trial team from Torah
			 Academy observe the Sabbath, in accordance with their practice of Orthodox
			 Judaism, and would not have been able to participate in any National High
			 School Mock Trial Championship competitions from sundown on Friday through
			 sundown on Saturday without certain accommodations;
		Whereas satisfactory accommodations were made to allow
			 Torah Academy of Teaneck, New Jersey, to compete during the last National High
			 School Mock Trial Championship held in Charlotte, North Carolina, from May 5–7,
			 2005, without violating the religious practices of the students;
		Whereas a review of the post-host report compiled after
			 the 2005 Championship showed a majority of the comments supported the
			 accommodations made for the Torah Academy students and the benefit of competing
			 with the Torah Academy students;
		Whereas one respondent replied, the compromise
			 demonstrated fairness, tolerance and problem-solving, all values that I try to
			 encourage in my students;
		Whereas the Board of Directors of the National High School
			 Mock Trial Championship voted on October 15, 2005, to refuse any future
			 accommodations for students who observe Sabbath on Friday and/or
			 Saturday;
		Whereas students who have otherwise met all of the
			 criteria to participate in the qualifying competitions leading to the National
			 High School Mock Trial Championship should be able to compete regardless of
			 their religious affiliation;
		Whereas the Board of Trustees of the New Jersey State Bar
			 Foundation unanimously voted at its October 27, 2005, meeting that New Jersey
			 will not compete in the National High School Mock Trial Championship unless the
			 National Board establishes a policy permitting accommodation for religious
			 observance;
		Whereas on January 6, 2006, the North Carolina Academy of
			 Trial Lawyers also officially withdrew from participating in the National High
			 School Mock Trial Championship because the National Board would not make
			 changes to the competition’s schedule to accommodate students with religious
			 restrictions;
		Whereas the decision of the Board of Directors of the
			 National High School Mock Trial Championship to refuse any future
			 accommodations for students who observe their Sabbath on Friday and/or Saturday
			 adversely and wrongly impacts observant Jewish, Muslim, and Seventh-Day
			 Adventist students;
		Whereas the decision made by the Board of Directors of the
			 National High School Mock Trial Championship is inconsistent with the spirit of
			 freedom of religion or equal protection; and
		Whereas all students should be allowed to both compete
			 fully in the National High School Mock Trial Championship and uphold the
			 practice of their religion: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)calls on the Board
			 of Directors of the National High School Mock Trial Championship to accommodate
			 the religious beliefs of students participating in the competition; and
			(2)urges the Board of
			 Directors of the National High School Mock Trial Championship to restructure
			 the rules of the competition to allow qualifying students of all faiths to
			 compete fully in this national championship without betraying their religious
			 beliefs.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
